



Exhibit 10.3


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 17,
2020, is made by and between BRICKELL BIOTECH, INC., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (the “Investor”).


WHEREAS:


A.    The Investor wishes to purchase, and the Company wishes to sell, upon the
terms and subject conditions stated in this Agreement, (i) an aggregate of
950,000 shares (the “Common Shares”) of common stock, par value $0.01 per share
(“Common Stock”), (ii) a warrant in the form attached hereto as Exhibit A-1 (the
“Series A Warrant”), to initially purchase an aggregate of up to 606,420 shares
of Common Stock (collectively, the “Series A Warrant Shares,” and, together with
the Series A Warrant, the “Series A Securities”), at an exercise price of $0.01
per share and (iii) a warrant in the form attached hereto as Exhibit A-2 (the
“Series B Warrant,” and together with the Series A Warrant, the “Warrants”), to
initially purchase an aggregate of up to 1,556,420 shares of Common Stock
(collectively, the “Series B Warrant Shares,” and together with the Series B
Warrant, the “Series B Securities,” and collectively with the Series A Warrant
Shares, the “Warrant Shares”), at an exercise price of $1.16 per share, with the
Common Shares and the Warrants to be issued in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”).


B.     Simultaneously with the execution and delivery of this Agreement, the
parties hereto shall execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company shall agree to provide certain registration rights
with respect to the resale of the Common Shares and the Series A Warrant Shares
under the Securities Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.    


C.     The Common Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities.”


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.
PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.



(a)    Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, on the Closing
Date (as defined below), the Company shall issue and sell to the Investor, and
the Investor agrees to purchase from the Company on the Closing Date, (i)
950,000 Common Shares, (ii) the Series A Warrant and (iii) the Series B Warrant.


(b)    Purchase Price. The aggregate gross purchase price for the Securities to
be purchased by the Investor hereunder shall be $2,000,000 (the “Purchase
Price”).





--------------------------------------------------------------------------------






(c)    Closing. The closing of the purchase of the Securities by the Investors
(the “Closing”) shall occur at the offices of K&L Gates, LLP, 200 S. Biscayne
Blvd., Ste. 3900, Miami, Florida 33131. The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., Eastern Time, on the first (1st) Business
Day on which the conditions to the Closing set forth in Sections 6 and 7 hereof
are satisfied or waived (or such other date as is mutually agreed to by the
Company and the Investor). As used herein “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks in New York, New
York are authorized or required by law to remain closed.


(d)    Form of Payment; Deliveries. On the Closing Date, (i) the Investor shall
pay the Purchase Price to the Company for the Securities to be issued and sold
to the Investor at the Closing, by wire transfer of immediately available funds
in accordance with the Flow of Funds Letter (as defined below) and (ii) the
Company shall (A) issue the Irrevocable Transfer Agent Instructions (as defined
below) to Computershare Trust Company, N.A. (together with any subsequent
transfer agent, the “Transfer Agent”) to cause the Transfer Agent to issue a
book-entry statement representing the Common Shares, (B) deliver to the Investor
the Series A Warrant, duly executed on behalf of the Company and registered in
the name of the Investor or its designee and (C) deliver to the Investor a
Series B Warrant, duly executed on behalf of the Company and registered in the
name of the Investor or its designee.


2.
INVESTOR’S REPRESENTATIONS AND WARRANTIES.



The Investor represents and warrants to the Company that, as of the date hereof
and as of the Closing Date:
(a)    Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.


(b)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor, enforceable
against the Investor in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.


(c)    Investment Purpose. The Investor is acquiring the Securities as principal
for its own account, not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the




22



--------------------------------------------------------------------------------




Investor’s right to sell the Common Shares and the Series A Warrant Shares
pursuant to an effective registration statement filed pursuant to the
Registration Rights Agreement or otherwise in compliance with applicable federal
and state securities laws). The Investor is acquiring the Securities hereunder
in the ordinary course of its business.


(d)    Accredited Investor Status. At the time the Investor was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.


(e)    Experience of Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Investor is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.


(f)    Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.


(g)    Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 3 below. The Investor has sought such accounting, legal and
tax advice from its own independent advisor as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. The Investor has not effected any transaction in securities of the
Company in the twelve (12) months prior to the date hereof.


(h)    No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(i)    Transfer or Sale. The Investor understands that (i) the Securities may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act (including pursuant to the Registration Rights
Agreement) or (B) an exemption exists permitting such Securities to be sold,
assigned




22



--------------------------------------------------------------------------------




or transferred without such registration; (ii) any sale of the Securities made
in reliance on Rule 144 promulgated under the Securities Act (“Rule 144”) may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Purchase Shares under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Securities and Exchange Commission (“SEC”) thereunder.


3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to the Investor that, as of the date hereof
and as of the Closing Date:
(a)    Organization and Qualification. The Company and its Subsidiary (as
defined below) is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Except as disclosed on Schedule 3(a) hereto, neither the
Company nor its Subsidiary is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and its Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification. The Company has no Subsidiaries except as set forth
in the SEC Documents (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the enforceability of
any Transaction Document (as defined below), (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiary, taken
as a whole, other than any material adverse effect that resulted exclusively
from (A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiary, taken as a whole, (B) any change that generally
affects the industry in which the Company and its Subsidiary operate that does
not have a disproportionate effect on the Company and its Subsidiary, taken as a
whole, (C) any change arising in connection with earthquakes, other acts of God,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing as of the date hereof, (D) any action
taken by the Investor, its affiliates or its or their successors and assigns
with respect to the transactions contemplated by this Agreement, (E) the effect
of any change in Applicable Laws or accounting rules that does not have a
disproportionate effect on the Company and its Subsidiary, taken as a whole, or
(F) any change resulting from compliance with terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (iii) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination. The only direct and indirect subsidiary of the Company is
Brickell Subsidiary, Inc., a Delaware corporation (the “Subsidiary”).






22



--------------------------------------------------------------------------------




(b)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the offer and sale of the Common Shares, the
offer and sale of the Series A Securities and the reservation for issuance and
issuance of the Series A Warrant Shares issuable upon exercise of each Series A
Warrant, the offer and sale of the Series B Securities and the reservation for
issuance and issuance of the Series B Warrant Shares issuable upon exercise of
each Series B Warrant) have been duly authorized by the Company’s Board of
Directors. This Agreement has been, and each other Transaction Document shall be
on the Closing Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form agreed to by
the Investor and its counsel. The Signing Resolutions are valid, in full force
and effect and have not been modified or supplemented in any respect. The
Company has delivered to the Investor a true and correct copy of a unanimous
written consent adopting the Signing Resolutions executed by all of the members
of the Board of Directors of the Company. Except as otherwise set forth in this
Agreement, no other approvals or consents of the Company’s Board of Directors,
any authorized committee thereof, and/or stockholders is necessary under
Applicable Laws (as defined below) and the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”) and/or the Company’s Bylaws, as amended and as in effect on
the date hereof (the “Bylaws”) to authorize the execution and delivery of the
Transaction Documents. “Transaction Documents” means, collectively, this
Agreement, the Warrants, the Irrevocable Transfer Agent Instructions (as defined
below) and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.


(c)    Capitalization. Except as disclosed on Schedule 3(c), (i) no shares of
the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens, encumbrances and defects (“Liens”) suffered or
permitted by the Company, (ii) there are no outstanding debt securities, (iii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or its Subsidiary,
or contracts, commitments, understandings or arrangements by which the Company
or its Subsidiary is or may become bound to issue additional shares of capital
stock of the Company or its Subsidiary or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or its Subsidiary, (iv) there are no agreements or arrangements under
which the Company or its Subsidiary is obligated to register the sale of any of
their securities under the Securities Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or its Subsidiary which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements




22



--------------------------------------------------------------------------------




by which the Company or its Subsidiary is or may become bound to redeem a
security of the Company or its Subsidiary, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company made available
to the Investor true and correct copies of the Certificate of Incorporation, and
the Bylaws, and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.


(d)    Issuance of Securities. Upon issuance and payment in accordance with the
terms and conditions of this Agreement, the Securities shall be validly issued,
fully paid and non-assessable and free from all taxes, Liens, charges,
restrictions and rights of first refusal with respect to the issue thereof with
respect to the issuance thereof. As of the Closing, the Company shall have
reserved from its duly authorized capital stock not less than 100% of the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants). Upon exercise in accordance with the terms of the Series
A Warrants and the Series B Warrants, respectively, the Series A Warrant Shares
and the Series B Warrant Shares, when issued, will each be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights or Liens
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon receipt of the Common Shares and the
Warrants at the Closing, upon receipt of Series A Warrant Shares upon exercise
of the Series A Warrants and upon receipt of Series B Warrant Shares upon
exercise of the Series B Warrants, the Investor will have good and marketable
title to such Common Shares, Warrants, Series A Warrant Shares and Series B
Warrant Shares, respectively. Subject to the accuracy of the representations and
warranties of the Investor in this Agreement, the offer and sale of the
Securities to the Investor under this Agreement are exempt from registration
under the Securities Act under Section 4(a)(2) of the Securities Act.


(e)     Registration Statement. The Company, and the offer, issuance and sale of
the Common Shares and the Series A Warrant Shares to the Investor hereunder and
under the Series A Warrant, as applicable, meet the requirements for and comply
with the applicable conditions set forth in Form S-3 under the Securities Act,
including compliance with General Instructions I.A and I.B.3. of Form S-3,
respectively.


(f)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Securities) will not (i) result in a violation
of the Certificate of Incorporation (including, without limitation, the offer
and sale of the Common Shares and of the Series A Securities and the reservation
for issuance and issuance of the Series A Warrant Shares issuable upon exercise
of each Series A Warrant, the offer and sale of the Series B Securities and the
reservation for issuance and issuance of the Series A Warrant Shares issuable
upon exercise of each Series B Warrant) or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or its Subsidiary is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Nasdaq Capital Market




22



--------------------------------------------------------------------------------




(the “Principal Market”) applicable to the Company or its Subsidiary) or by
which any property or asset of the Company or its Subsidiary is bound or
affected, except in the case of conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations under clause (ii), which could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary is in violation or default of or under (i) any
provision of the Certificate of Incorporation or Bylaws or under any
Subsidiary’s respective certificate or articles of incorporation, any
certificate of designation, preferences and rights of any outstanding series of
preferred stock, organizational charter or bylaws, respectively, (ii) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties, which, in the case of clauses (ii) or (iii),
would be reasonably expected to have a Material Adverse Effect.


(g)    SEC Documents; Financial Statements. Since August 31, 2019, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable. None of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiary as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Except as set forth in the SEC Documents, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof. The SEC has not commenced any enforcement proceedings
against the Company or its Subsidiary.


(h)    Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than (i) the filing with the SEC of the Registration Statement
relating to the resale of the Common Shares and the Series A Securities, (ii)
the filing of a Notice of Additional Listing with the Principal Market and (iii)
any other filings as may be required by any state securities authorities), any
federal, state, local or foreign governmental or quasi-governmental authority
having authority over the Company (“Governmental Authority”) or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or




22



--------------------------------------------------------------------------------




contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing Date, and neither the Company nor its Subsidiary are aware of any
facts or circumstances which might prevent the Company or its Subsidiary from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not currently in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.


(i)    Absence of Certain Changes. Except as disclosed in the SEC Documents,
since August 31, 2019, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiary. The Company does not currently expect to take
any steps to seek protection pursuant to any Bankruptcy Law nor does the Company
or its Subsidiary have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is financially solvent and is generally able to pay its debts as they become
due.


(j)    Absence of Litigation. Except as disclosed on Schedule 3(j), there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or its Subsidiary, threatened against or
affecting the Company, the Common Stock or any of the Company’s or its
Subsidiary’s officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.


(k)    Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(l)    No General Solicitation; No Integrated or Aggregated Offering. Neither
the Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause the transactions
contemplated hereby to be aggregated with prior offerings by the Company other
than with the Investor in a manner that would require stockholder approval
pursuant to the rules of the Principal Market.




22



--------------------------------------------------------------------------------




The issuance and sale of the Securities hereunder does not contravene the rules
and regulations of the Principal Market.


(m)    Intellectual Property Rights. Except as disclosed in the SEC Documents,
the Company and its Subsidiary own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights necessary to
conduct their respective businesses as now conducted. Except as disclosed in the
SEC Documents, none of the Company’s material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, government authorizations, trade
secrets or other intellectual property rights have expired or terminated, or, by
the terms and conditions thereof, could expire or terminate within two years
from the date of this Agreement. Except as disclosed in the SEC Documents, the
Company and its Subsidiary do not have any knowledge of any infringement by the
Company or its Subsidiary of any material trademark, trade name rights, patents,
patent rights, copyrights, inventions, licenses, service names, service marks,
service mark registrations, trade secret or other similar rights of others, or
of any such development of similar or identical trade secrets or technical
information by others, and there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its Subsidiary regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement, which could reasonably
be expected to have a Material Adverse Effect.


(n)    Environmental Laws. The Company and its Subsidiary (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(o)    Title. The Company and its Subsidiary own no real property. Except as
disclosed in the SEC Documents, the Company and its Subsidiary have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and its Subsidiary, in each case free and clear of all
Liens and, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its Subsidiary and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and its Subsidiary are held by them under valid, subsisting
and enforceable leases with which the Company and its Subsidiary are in
compliance with such exceptions as are not material and do not interfere with
the use made and proposed to be made of such property and buildings by the
Company and its Subsidiary.






22



--------------------------------------------------------------------------------




(p)    Insurance. The Company and each of its Subsidiary are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiary are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that could not reasonably
be expected to have a Material Adverse Effect.


(q)    Tax Status. The Company and each of its Subsidiary has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiary has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


(r)    Regulatory Permits. The Company and its Subsidiary possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(s)    Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the Company’s stockholders, the officers or directors of any
stockholder of the Company, or any family member or affiliate of any of the
foregoing, has either directly or indirectly any interest in, or is a party to,
any transaction that is required to be disclosed as a related party transaction
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.


(t)    Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to the Investor as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities.


(u)    Disclosure. Except with respect to information that will be publicly
disclosed by the Company in the Current Report, the Company confirms that
neither it nor any other Person acting on its




22



--------------------------------------------------------------------------------




behalf has provided the Investor or its agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the SEC Documents. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting the purchase of the Securities of the Company. All
of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The SEC
Documents since August 31, 2019 taken as a whole do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.


(v)    Foreign Corrupt Practices. Neither the Company nor its Subsidiary nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or its Subsidiary is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
Subsidiary and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. The operations of the
Company and its Subsidiary are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and the money laundering statutes and the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency, including, without limitation,
Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act,
and international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its Subsidiary with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened. Neither the Company nor its Subsidiary, nor to the
knowledge of the Company any of the directors, officers or employees, agents,
affiliates or representatives of the Company or its Subsidiary, is an individual
or entity that is, or is owned or controlled by an individual or entity that is:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury's Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor (ii) located, organized or resident
in a




22



--------------------------------------------------------------------------------




country or territory that is the subject of Sanctions (including, without
limitation, the Balkans, Belarus, Burma/Myanmar, Cote D’Ivoire, Cuba, Democratic
Republic of Congo, Iran, Iraq, Liberia, Libya, North Korea, Sudan, Syria,
Venezuela and Zimbabwe). Neither the Company nor its Subsidiary will, directly
or indirectly, use the proceeds of the transactions contemplated hereby, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other individual or entity: (i) to fund or facilitate
any activities or business of or with any individual or entity or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions or (ii) in any other manner that will result in a violation of
Sanctions by any individual or entity (including any individual or entity
participating in the transactions contemplated hereby, whether as underwriter,
advisor, investor or otherwise). For the past five years, neither the Company
nor its Subsidiary has knowingly engaged in, and is not now knowingly engaged
in, any dealings or transactions with any individual or entity, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.


(w)    DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.


(x)    Accounting Controls; Sarbanes-Oxley Act. Except as disclosed in the SEC
Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. ; and since August 31, 2019There has been
no change in the Company’s internal control over financial reporting (whether or
not remediated) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. No
relationship, direct or indirect, exists between or among the Company, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company, on the other hand, which is required to be described in the SEC
Documents which is not so described. The Company has not, directly or
indirectly, extended or maintained credit, or arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any of its directors or executive officers in violation of Applicable Laws
(as defined below), including Section 402 of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith.


(y)     Certain Fees. Except as disclosed on Schedule 3(y), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 3(y), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 3(y) that may be due in connection with the transactions contemplated by
the Transaction Documents.






22



--------------------------------------------------------------------------------




(z)    Investment Company. The Company is not, and immediately after giving
effect to the sale of the Securities in accordance with this Agreement and the
application of the proceeds as described in the Registration Statement under the
caption “Use of Proceeds,” will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.


(aa)    Indebtedness and Other Contracts. Neither the Company nor its
Subsidiary, except as set forth in the SEC Documents, has any outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or its
Subsidiary or by which the Company or its Subsidiary is or may become bound, (i)
is a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(ii) has any financing statements securing obligations in any amounts filed in
connection with the Company or its Subsidiary; (iii) is in violation of any term
of, or in default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Except as disclosed to the Investor,
neither the Company nor its Subsidiary have any liabilities or obligations
required to be disclosed in the SEC Documents which are not so disclosed in the
SEC Documents, other than those incurred in the ordinary course of the Company’s
or its Subsidiary’s respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership,




22



--------------------------------------------------------------------------------




a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and any Governmental Authority or any department or agency thereof.


(bb)    No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.


(cc)    Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).


(dd)    Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is currently maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any current equity incentive plan of the Company (each, a “Stock Plan”)
was granted with a per share exercise price no less than the market price per
common share on the grant date of such option in accordance with the rules of
the Principal Market, and no such grant involved any “back-dating,”
“forward-dating” or similar practice with respect to the effective date of such
grant; since August 31, 2019, each such option (i) was granted in compliance in
all material respects with Applicable Laws and with the applicable Stock
Plan(s), (ii) was duly approved by the Board of Directors or a duly authorized
committee thereof, and (iii) has been (or will be, if granted after September
30, 2019) properly accounted for in the Company’s financial statements and
disclosed, to the extent required, in the Company’s filings or submissions with
the SEC, and the Principal Market. No labor problem or dispute with the
employees of the Company exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that would have a Material Adverse
Effect.


(ee)    Regulatory. Since August 31, 2019, except as described in the SEC
Documents, the Company and its Subsidiary: (A) is and at all times has been in
material compliance with all applicable U.S. and foreign statutes, rules,
regulations, or guidance applicable to Company and its Subsidiary (“Applicable
Laws”), except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; (B) have not received any
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from any Governmental Authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) possess all
material Authorizations and such material Authorizations are valid and in full
force and effect and are not in violation of any term of any such material
Authorizations; (D) have not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations
and have no




22



--------------------------------------------------------------------------------




knowledge that any such Governmental Authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(E) have not received notice that any Governmental Authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and the Company has no knowledge that any such Governmental
Authority is considering such action; and (F) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or material Authorizations and that all such reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission). Since August 31,
2019, to the Company’s knowledge, the studies, tests and preclinical and
clinical trials conducted by or on behalf of the Company were and, if still
pending, are, in all material respects, being conducted in accordance with
experimental protocols, procedures and controls pursuant to accepted
professional scientific standards and all Applicable Laws, including, without
limitation, the United States Federal Food, Drug and Cosmetic Act and the laws,
rules and regulations of the Therapeutic Products Directorate, the European
Medicines Agency, the European Commission’s Enterprise Directorate General and
the regulatory agencies within each Member State granting Marketing
Authorization through the Mutual Recognition Procedure or any other federal,
provincial, state, local or foreign governmental or quasi-governmental body
exercising comparable authority; the descriptions of the results of such
studies, tests and trials contained in the SEC Documents are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; the descriptions in the SEC Documents of the results
of such clinical trials are consistent in all material respects with such
results and to the Company’s knowledge there are no other studies or other
clinical trials whose results are materially inconsistent with or otherwise
materially call into question the results described or referred to in the SEC
Documents; and the Company has not received any notices or correspondence from
any Governmental Authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company or its Subsidiary. The Company has concluded that
it uses commercially reasonable efforts to review, from time to time, the
progress and results of the studies, tests and preclinical and clinical trials
and, based upon (i) the information provided to the Company by the third parties
conducting such studies, tests, preclinical studies and clinical trials that are
described in the SEC Documents and the Company’s review of such information, and
(ii) the Company’s actual knowledge, the Company reasonably believes that the
descriptions of the results of such studies, tests, preclinical studies and
clinical trials are accurate and complete in all material respects.


(ff)    No Disqualification Events. None of the Company, any affiliated issuer,
any current director, executive officer, other officer of the Company
participating in the transactions contemplated hereby, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.






22



--------------------------------------------------------------------------------




(gg)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that could reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. Except as
disclosed in the SEC Documents, since August 31, 2019, (i) the Common Stock has
been listed or designated for quotation on the Principal Market, (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.


(hh)    Public Float Calculation. As of the close of trading on the Principal
Market on February 14, 2020, the aggregate market value of the outstanding
voting and non-voting common equity (as defined in Rule 405) of the Company held
by persons other than affiliates of the Company (pursuant to Rule 144, those
that directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was approximately $7,939,612 (calculated by multiplying
(x) the price at which the common equity of the Company was last sold on the
Principal Market on February 14, 2020 by (y) the number of Non-Affiliate Shares
outstanding on February 14, 2020).


(ii)    Absence of Schedules. In the event that on the date hereof, or the
Closing Date, the Company does not deliver any disclosure schedule contemplated
by this Agreement, the Company hereby acknowledges and agrees that each such
undelivered disclosure schedule shall be deemed to read as follows: “Nothing to
Disclose.”


4.
COVENANTS.



(a)    Reasonable Best Efforts. The Investor shall use its reasonable best
efforts to timely satisfy each of the covenants hereunder and conditions to be
satisfied by it as provided in Section 6 of this Agreement. The Company shall
use its reasonable best efforts to timely satisfy each of the covenants
hereunder and conditions to be satisfied by it as provided in Section 7 of this
Agreement.


(b)    Blue Sky. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Securities for sale to the Investor at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Investor on or prior to the Closing Date. The Company shall make any filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.






22



--------------------------------------------------------------------------------




(c)    Reporting Status; Available Registration Statement. Until the earlier of
(i) the date on which the Investor shall have resold all of the Securities and
(ii) none of the Warrants remain outstanding (the “Reporting Period”), the
Company shall use its best efforts to file all reports required to be filed with
the SEC pursuant to the Exchange Act under Rule 144(c), and the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. At any time during
the Reporting Period, (i) if the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) and the Investor is
unable at such time to sell any of the Investor’s Series B Warrant Shares (or
Common Shares or Series A Warrant shares to the extent not registered at such
time), including without limitation under Rule 144 (a “Public Information
Failure”), or (ii) if at any time after ninety (90) days following the date
hereof, for more than ten (10) consecutive calendar days or an aggregate of
fifteen (15) calendar days (which need not be consecutive calendar days), the
Registration Statement (or any other registration statement pursuant to which
the Common Shares or Series A Warrant Shares are registered) is not available
for the resale of any of the Investor’s Common Shares or Series A Warrant
Shares, and Rule 144 is not available for the sale of such Common Shares or
Series A Warrant Shares (a “Registration Failure”), then, in each case in
addition to the Investor’s other available remedies, the Company shall pay to
the Investor, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell Securities due
to a Public Information Failure or a Registration Failure, an amount in cash
equal to two percent (2.0%) of the aggregate Exercise Price (as defined in the
Series B Warrants) of the Investor’s Series A Warrants on the day of a
Registration Failure, or Series B Warrants in the case of a Public Information
Failure, as applicable and on every thirtieth (30th) day (prorated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Registration Failure of Public Information Failure, as applicable, is cured
and (b) such time that such public information is no longer required for the
Investor to transfer the applicable Securities pursuant to Rule 144 or other
exemption from registration. The payments to which the Investor shall be
entitled pursuant to this Section 4(c) are referred to herein as “Failure
Payments.” Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Failure
Payments is cured. In the event the Company fails to make Failure Payments in a
timely manner, such Failure Payments shall bear interest at the rate of 1.5% per
month (prorated for partial months) until paid in full. Nothing herein shall
limit the Investor’s right to pursue actual damages for the Public Information
Failure or Registration Failure, as applicable, in excess of the Failure
Payments, and the Investor shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.


(c)Prohibition of Short Sales and Hedging Transactions. The Investor agrees that
beginning on February 4, 2020 and ending on the date that the Investor no longer
holds any Securities, the Investor and its agents, representatives and
affiliates shall not in any manner whatsoever enter into or effect, directly or
indirectly, any (i) “short sale” (as such term is defined in Rule 200 of
Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.








22



--------------------------------------------------------------------------------




(d)Filing of Current Report and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC within ten (10) days of the
date hereof, a new registration statement on Form S-3 (the “Registration
Statement”) covering the resale of the Common Shares and the Series A Warrant
Shares in accordance with the terms of the Registration Rights Agreement. The
Company shall permit the Investor to review and comment upon the final
pre-filing draft version of the Current Report prior to its filing with the SEC,
and the Company shall not file the Current Report or the Registration Statement
with the SEC in a form to which the Investor reasonably objects. The Investor
shall use its commercially reasonable efforts to comment upon the final
pre-filing draft version of the Current Report within one (1) Business Day from
the date the Investor receives it from the Company.


(e)
Disclosure of Material Information.



(i)    Limitations on Disclosure. The Company shall not, and the Company shall
cause its Subsidiary and each of its and their respective officers, directors,
employees and agents not to, provide the Investor with any material, non-public
information regarding the Company or its Subsidiary from and after the issuance
of the Current Report without the express prior written consent of the Investor
(which may be granted or withheld in the Investor’s sole discretion). To the
extent that the Company delivers any material, non-public information to the
Investor without the Investor's consent, the Company hereby covenants and agrees
that the Investor shall not have any duty of confidentiality with respect to, or
a duty not to trade on the basis of, such material, non-public information.
Subject to the foregoing, neither the Company nor its Subsidiary shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Investor, to issue any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the Current Report and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Investor shall be consulted by the Company in connection with any such press
release (or other public disclosure) prior to the Current Report).
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that, following the filing of the Registration
Statement, the Investor shall not have (unless expressly agreed to by the
Investor after the date hereof in a written definitive and binding agreement
executed by the Company and the Investor) any duty of confidentiality with
respect to, or a duty not to trade on the basis of, any material, non-public
information regarding the Company or its Subsidiary.


(ii)    Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Agreement, and without
limiting anything set forth in any other Transaction Document, at any time after
the Closing Date if the Company, its Subsidiary, or any of their respective
officers, directors, employees or agents, provides the Investor (without the
consent of the Investor) with material non-public information relating to the
Company or its Subsidiary (each, the “Confidential Information”), the Company
shall on or prior to the applicable Required Disclosure Date (as defined below),
promptly publicly disclose such Confidential Information on a current report on
Form 8-K or otherwise (each, a “Disclosure”). From and after




22



--------------------------------------------------------------------------------




such Disclosure, the Company shall have disclosed all Confidential Information
provided to the Investor by the Company or its Subsidiary or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. In the event that the
Company fails to effect such Disclosure on or prior to the Required Disclosure
Date and the Investor shall have possessed Confidential Information for at least
ten (10) consecutive Business Days (each, a “Disclosure Failure”), then, as
partial relief for the damages to the Investor by reason of any such delay in,
or reduction of, its ability to buy or sell shares of Common Stock or exercise
Warrants after such Required Disclosure Date (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to the Investor an amount in cash equal to the greater of (I) two
percent (2%) of the Purchase Price and (II) the applicable Disclosure
Restitution Amount, on each of the following dates (each, a “Disclosure Delay
Payment Date”): (i) on the date of such Disclosure Failure and (ii) on every
thirty (30) day anniversary such Disclosure Failure until the earlier of (x) the
date such Disclosure Failure is cured and (y) such time as all such non-public
information provided to the Investor shall cease to be Confidential Information
(as evidenced by a certificate, duly executed by an authorized officer of the
Company to the foregoing effect) (such earlier date, as applicable, a
“Disclosure Cure Date”). Following the initial Disclosure Delay Payment for any
particular Disclosure Failure, without limiting the foregoing, if a Disclosure
Cure Date occurs prior to any thirty (30) day anniversary of such Disclosure
Failure, then such Disclosure Delay Payment (prorated for such partial month)
shall be made on the third (3rd) Business Day after such Disclosure Cure Date.
The payments to which the Investor shall be entitled pursuant to this Section
4(e)(ii) are referred to herein as “Disclosure Delay Payments.” In the event the
Company fails to make Disclosure Delay Payments in a timely manner in accordance
with the foregoing, such Disclosure Delay Payments shall bear interest at the
rate of 1.5% per month (prorated for partial months) until paid in full.


(iii)
For the purpose of this Agreement the following definitions shall apply:



(1)     “Disclosure Failure Market Price” means, as of any Disclosure Delay
Payment Date, the price computed as the quotient of (I) the sum of the five (5)
highest VWAPs (as defined in the Series B Warrant) of the Common Stock during
the applicable Disclosure Restitution Period (as defined below), divided by (II)
five (5) (such period, the “Disclosure Failure Measuring Period”). All such
determinations to be appropriately adjusted for any share dividend, share split,
share combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period;


(2)“Disclosure Restitution Amount” means, as of any Disclosure Delay Payment
Date, the product of (x) difference of (I) the Disclosure Failure Market Price
less (II) the lowest purchase price, per share of Common Stock, of any Common
Stock issued or issuable to the Investor pursuant to this Agreement or either of
the Warrants, multiplied by (y) 10% of the aggregate daily dollar trading volume
(as reported on Bloomberg) of the Common Stock on the Principal Market for each
Trading Day (as defined in the Series B Warrant) either (1) with respect to the
initial Disclosure Delay Payment Date, during the




22



--------------------------------------------------------------------------------




period commencing on the applicable Required Disclosure Date through and
including the Trading Day immediately prior to the initial Disclosure Delay
Payment Date or (2) with respect to each other Disclosure Delay Payment Date,
during the period commencing the immediately preceding Disclosure Delay Payment
Date through and including the Trading Day immediately prior to such applicable
Disclosure Delay Payment Date (such applicable period, the “Disclosure
Restitution Period”).


(3)“Required Disclosure Date” means (x) if with respect to the Investor that has
authorized the delivery of such Confidential Information, either (I) if the
Company and the Investor have mutually agreed upon a date (as evidenced by an
e-mail or other writing) of Disclosure of such Confidential Information, such
agreed upon date or (II) otherwise, the seventh (7th) calendar day after the
date the Investor first received any Confidential Information or (y) if the
Investor did not authorize the delivery of such Confidential Information, the
first (1st) Business Day after the Investor’s receipt of such Confidential
Information.
(f)Reservation of Shares. So long as any portion of any of the Warrants remains
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 100% of the
sum of the maximum number of Warrant Shares issuable upon exercise in full of
the Warrants (without regard to any limitations on the exercise of the Warrants
set forth therein) (collectively, the “Required Reserve Amount”); provided that
at no time shall the number of shares of Common Stock reserved pursuant to this
Section 4(f) be reduced other than proportionally in connection with any
exercise of the Warrants. If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserve Amount, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, use best efforts to
seek to obtain stockholder approval of an increase in such authorized number of
shares, and voting the management shares of the Company in favor of an increase
in the authorized shares of the Company to ensure that the number of authorized
shares is sufficient to meet the Required Reserve Amount.


(g)Corporate Existence. So long as the Investor beneficially owns any portion of
any of the Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the defined in the Series B Warrant) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Warrants.


(h)No Frustration; Conduct of Business. From the date hereof until such time as
the Investor no longer holds any of the Securities, neither the Company nor any
of its affiliates or its Subsidiary, nor any of their respective officers,
employees, directors, agents or other representatives, will without the prior
written consent of the Investor (which consent may be withheld, delayed or
conditioned in the Investor’s sole discretion), effect, enter into, amend the
terms of, extend the maturity or term of, or announce or recommend to its
stockholders any covenant, agreement, plan, arrangement or transaction (or
issue, amend or waive any security of the Company or any agreement with respect
to any indebtedness of the Company or its Subsidiary)




22



--------------------------------------------------------------------------------




that would or would reasonably be expected to prohibit, limit, restrict, delay,
conflict with or impair the ability or right of the Company to timely perform
its obligations under any of the Transaction Documents, including, without
limitation, the obligation of the Company to timely deliver shares of Common
Stock to the Investor or its affiliates in accordance with this Agreement and
the Warrants or conduct their business in violation of any law, ordinance or
regulation of any Governmental Authority, except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.
(i)Exercise Procedures. The form of Exercise Notice included in the Series A
Warrant sets forth the totality of the procedures required of the Investor in
order to exercise the Series A Warrant. The form of Exercise Notice included in
the Series B Warrant sets forth the totality of the procedures required of the
Investor in order to exercise the Series B Warrant. No legal opinion or other
information or instructions shall be required of the Investor to exercise any
portion of any of the Warrants. The Company shall honor exercises of the
Warrants and shall deliver the applicable number of Warrant Shares in accordance
with the terms, conditions and time periods set forth in the Warrants. Without
limiting the preceding sentences, no ink-original Exercise Notice shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Exercise Notice form be required in order to exercise any
portion of any of the Warrants.
(j)Aggregation; Integration. None of the Company, its Subsidiary or any of their
affiliates, nor any Person acting on their behalf will take, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance of any of
the Securities to require approval of stockholders of the Company under the
rules of the Principal Market. None of the Company, its Subsidiary, their
affiliates nor any Person acting on their behalf will take any action or steps
that would (i) require registration of the offer, issuance or sale of the Series
B Warrant or any of the Series B Warrant Shares under the Securities Act, (ii)
cause the offer, issuance or sale of the Common Shares and the Series A
Securities to the Investor hereunder pursuant to the Registration Statement to
be integrated with any other offering of securities of the Company (including,
without limitation, the offer, issuance or sale of any Series B Warrant or any
of the Series B Warrant Shares, any prior or other offering of securities of the
Company or otherwise), or (iii) cause the offer, issuance or sale of any Series
B Warrant or any of the Series B Warrant Shares to be integrated with any other
offering of securities of the Company (including, without limitation, the offer,
issuance or sale of the Common Shares and the Series A Securities to the
Investor hereunder pursuant to the Registration Statement, any prior or other
offering of securities of the Company or otherwise).


(k)Notice of Disqualification Events. The Company will notify the Investor in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.


(l)Opinion of Counsel Upon Effectiveness. The Company covenants and agrees that
it will, on the date of effectiveness of the Registration Statement, deliver the
legal opinion and negative assurance letter of the Company’s counsel, dated as
of such date of effectiveness of the Registration Statement, in the form agreed
to by the Investor pursuant to Section 7(b).




22



--------------------------------------------------------------------------------






(m)Additional Issuance of Securities. From the date hereof until thirty (30)
days following the date of effectiveness of the Registration Statement (the
“Restricted Period”), neither the Company nor its Subsidiary shall directly or
indirectly:


(i)    issue, offer or sell to any Person other than the Investor (A) any Common
Stock, (B) any option or right to purchase, or otherwise dispose of (or announce
any issuance, offer, sale, grant of any option or right to purchase or other
disposition of) any Common Stock, (C) any securities of the Company or its
Subsidiary which entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (“Common Stock Equivalents”) (including the Common Stock issuable
thereunder), (D) any preferred stock or any (E) any combination of units of any
of the foregoing (collectively, the “Subsequent Placement Securities”) that (X)
have been, or are upon issuance, registered under the Securities Act, or (Y) if
on a fully diluted basis, such that if all of the Subsequent Placement
Securities that are not Common Stock were exercised, converted or exchanged for
Common Stock, or all rights other method of issuance had been utilized
(Subsequent Placement Securities that are not Common Stock, together with any
shares of Common Stock, the “Fully Diluted Shares”), the total consideration
received by the Company for such Subsequent Placement Securities is less than
$2.57, per Fully Diluted Share (in each case, a “Subsequent Placement”).
Notwithstanding the foregoing, this Section 5(m) shall not apply with respect to
the issuance of (A) shares of Common Stock or standard options to purchase
Common Stock to directors, officers, employees, or consultants of the Company in
their capacity as such pursuant to an Approved Stock Plan (as defined below),
provided that the exercise price of any such options is not lowered, none of
such options are amended to increase the number of shares issuable thereunder
and none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Investor; (B) shares of
Common Stock issued upon the conversion or exercise of Common Stock Equivalents
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (A) above) issued prior to the
date hereof, provided that the conversion, exercise or other method of issuance
(as the case may be) of any such Common Stock Equivalent is made solely pursuant
to the conversion, exercise or rights or other method of issuance (as the case
may be) provisions of such Common Stock Equivalent that were in effect on the
date immediately prior to the date of this Agreement, the conversion, exercise
or issuance price of any such Common Stock Equivalent (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (A) above) is not lowered, none of such Common Stock
Equivalent (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Common Stock Equivalent (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (A) above) are otherwise materially changed in any manner that
adversely affects the Investor; (C) any securities covered under the
Registration Rights Agreement. “Approved Stock Plan” means any employee benefit
plan which has been approved by the board of directors of the Company prior to
or subsequent to the date hereof pursuant to which shares of Common Stock




22



--------------------------------------------------------------------------------




and standard options to purchase Common Stock may be issued to any employee,
consultant, officer or director for services provided to the Company in their
capacity as such;


(ii)    amend or modify (whether by an amendment, waiver, exchange of
securities, or otherwise) any of the Common Stock Equivalents that are
outstanding as of the date hereof such that any such that any such Common Stock
or Common Stock Equivalents, as amended or modified would qualify as Subsequent
Placement Securities if such Common Stock Equivalents had been issued on or
after the date hereof; or


(iii)     file a registration statement under the Securities Act registering any
Subsequent Placement Securities issued as part of a Subsequent Placement (which
does not include, for the avoidance of confusion, (A) a registration statement
on Form S-4 or Form S-8, (B) a new shelf registration statement on Form S-3 that
does not register any securities that qualify as a subsequent placement), or (C)
such supplements or amendments to registration statements that are outstanding
and have been declared effective by the SEC as of the date hereof solely to the
extent necessary to keep such registration statements effective and available.


(n)Failure to List Warrant Shares. In the event that any of the Warrant Shares
are not permitted to be listed on the Principal Market in accordance with the
rules of the Principal Market, or the Principal Market notifies the Company that
stockholder approval is required for the issuance of any Warrant Shares, the
Company shall hold a meeting of its stockholders (which may also be at the
annual meeting of stockholders) at the earliest practical date, but in no event
later than ninety (90) days following the Closing Date, for the purpose of
obtaining from the stockholders of the Company entitled to vote thereon such
approvals as required to be in compliance with the applicable rules and
regulations of the Principal Market (such approval from the stockholders of the
Company being hereinafter referred to as the “Stockholder Approval”). The
Company shall solicit proxies from its stockholders in connection such meeting
in the same manner as all other management proposals in such proxy statement,
all management-appointed proxyholders shall vote their proxies in favor of such
proposal and the Company shall otherwise use its best efforts to obtain such
Stockholder Approval. In the Event that the Company does not receive the
Stockholder Approval within ninety (90) days following the Closing Date, the
Investor shall have the right, at the Investor’s sole option, to require the
Company to repurchase for cash, at the Purchase Price per applicable Warrant
Share (which shall for the avoidance of confusion be $1.16 per Series A Warrant
Share and $0.125 per Series B Warrant Share), the Series A Warrant or Series B
Warrant or any portion thereof, as the case may be, for which the Warrant Shares
thereunder are unable to be listed on the Principal Market or that require
shareholder approval for issuance.


5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.



(a)    Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Warrants in which the Company
shall record the name and address of the Person in whose name the Common Shares
and the Warrants have been issued (including the name and address of each
transferee), the number of Common Shares held by such Person, the number of
Series A Warrant Shares issuable upon exercise of




22



--------------------------------------------------------------------------------




the Series A Warrant held by such Person, and the number of Series B Warrant
Shares issuable upon exercise of the Series B Warrant held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of the Investor or its legal representatives.


(b)    Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its Transfer Agent and any subsequent transfer agent in a form
acceptable to the Investor (the “Irrevocable Transfer Agent Instructions”) to
issue certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of the Investor or its respective nominee(s), for the
Common Shares and the Warrant Shares in such amounts as specified from time to
time by the Investor to the Company upon the exercise of the Warrants (as the
case may be). The Company represents and warrants that unless agreed by the
Investor, no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5(b) will be given by the Company to its Transfer
Agent with respect to the Securities, and that, subject to Section 5(c) and (d)
and following the effectiveness of the Registration Statement, the Securities
shall otherwise be freely transferable on the books and records of the Company,
as applicable, to the extent provided in this Agreement and the other
Transaction Documents. If the Investor effects a sale, assignment or transfer of
the Common Shares or Series A Warrant Shares, the Company shall permit the
transfer and shall promptly instruct its Transfer Agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by each the Investor to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Series B Warrant Shares sold, assigned or transferred pursuant
to an effective registration statement or in compliance with Rule 144 (assuming
the transferor is not an affiliate of the Company), the transfer agent shall
issue such shares to each the Investor, assignee or transferee (as the case may
be) without any restrictive legend in accordance with Section 5(c) below. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investors. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5(b) will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that the Investor shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required. The Company shall cause its counsel to issue each legal
opinion referred to in the Irrevocable Transfer Agent Instructions to the
Transfer Agent as follows: (i) at the Closing with respect to the Common Shares,
(ii) upon each exercise of the Warrants (unless such issuance covered by a prior
legal opinion previously delivered to the Transfer Agent), and (iii) on each
date a registration statement with respect to the issuance or resale of any of
the Series B Warrant Shares is declared effective by the SEC. Any fees (with
respect to the Transfer Agent, counsel to the Company or otherwise) associated
with the issuance of such opinions or the removal of any legends on any of the
Securities shall be borne by the Company.


(c)    Legends. Following the filing of the Registration Statement, certificates
and any other instruments evidencing the Common Shares, the Series A Warrants or
the Series A Warrant Shares shall not bear any restrictive or other legend. The
Investor understands that each Series B Warrant and the Series B Warrant Shares
are being issued pursuant to an exemption from registration or qualification
under the Securities Act and applicable state securities laws, and except as set
forth below, each Series B Warrant and the Series B Warrant Shares shall bear
any legend as required by the “blue sky” laws of any state and a




22



--------------------------------------------------------------------------------




restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.


(d)
Removal of Legends



Certificates evidencing the Warrant Shares shall not be required to contain the
legend set forth in Section 5(c) above or any other legend (i) while a
registration statement covering the resale of such Warrant Shares is effective
under the Securities Act, (ii) following any sale of such Warrant Shares
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Warrant Shares are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Investor provides the Company with
reasonable assurances that such Warrant Shares are eligible for sale, assignment
or transfer under Rule 144 which shall not include an opinion of counsel), (iv)
in connection with a sale, assignment or other transfer (other than under Rule
144), provided that the Investor provides the Company with an opinion of counsel
to the Investor, in a customary form, to the effect that such sale, assignment
or transfer of the Warrant Shares may be made without registration under the
applicable requirements of the Securities Act or (v) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC). If a legend is not required pursuant to the foregoing, the Company
shall no later than five (5) Trading Days following the delivery by the Investor
to the Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Warrant Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Investor as may be required above in this Section 5(d), as directed by
the Investor, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of Warrant Shares to which the Investor shall be entitled to
the Investor’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Investor, a certificate
representing such Warrant Shares that is free from all restrictive and other
legends, registered in the name of the Investor or its designee (the date by
which such credit is so required to be made to the balance account of the
Investor’s or the Investor’s nominee with DTC or such certificate is required to
be delivered to the Investor pursuant to the foregoing is referred to herein as
the “Required Delivery Date”).




22



--------------------------------------------------------------------------------




(e)    Buy-In. If the Company fails to so properly deliver such unlegended
certificates representing the aggregate number of Warrant Shares to which the
Investor shall be entitled, or so properly credit the aggregate number of
Warrant Shares to which the Investor shall be entitled to the Investor’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system, in each case by the Required Delivery Date, then, in addition to all
other remedies available to the Investor, (i) the Company shall, pay to the
Investor, in cash, as partial liquidated damages and not as a penalty, for each
$1,000 of Warrant Shares (based on the VWAP of the Common Stock on the date such
Warrant Shares are submitted to the Transfer Agent) delivered for removal of the
restrictive legend and subject to Section 5(d), $10 per Trading Day (increasing
to $20 per Trading Day five (5) Trading Days after such damages have begun to
accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend or such credit to such balance account
with DTC is made and (ii) if after the Legend Removal Date the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock, that
the Investor anticipated receiving from the Company without any restrictive
legend, then an amount equal to the excess of the Investor’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of
(A) such number of Warrant Shares that the Company was required to deliver to
the Investor by the Legend Removal Date multiplied by (B) the lowest closing
sale price of the Common Stock on any Trading Day during the period commencing
on the date of the delivery by the Investor to the Company of the applicable
Warrant Shares (as the case may be) and ending on the date of such delivery and
payment under this Section 5(e).
(f)    FAST Compliance. While any portion of any of the Warrants remains
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program.






22



--------------------------------------------------------------------------------





6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.



The obligation of the Company hereunder to issue and sell the Common Shares and
the Warrants to the Investor at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion (including with respect to any
individual Investor) by providing the Investor with prior written notice
thereof:


(a)    The Investor shall have executed this Agreement and delivered the same to
the Company.


(b)    The Investor shall have delivered to the Company the Purchase Price for
the Common Shares and the Warrants being purchased by each the Investor at the
Closing by wire transfer of immediately available funds in accordance with the
Flow of Funds Letter.


(c)    The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.


(d)     The Company shall not have received notification from the Principal
Market objecting to the transactions contemplated herein, including without
limitation the issuance of the Common Shares and the Warrant Shares without
stockholder approval.


7.
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.



The obligation of the Investor hereunder to purchase the Common Shares and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Investor’s sole benefit and may be waived at any time in the Investor(s)
sole discretion by providing the Company with prior written notice thereof:


(a)    The Company shall have duly executed and delivered to the Investor each
of the Transaction Documents, and the Company shall have (A) caused the Transfer
Agent to credit the Common Shares to the Investor’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system, (B) deliver
to the Investor, as applicable, a Series A Warrant, duly executed on behalf of
the Company and registered in the name of the Investor or its designee, and (C)
deliver to the Investor the Series B Warrant, duly executed on behalf of the
Company and registered in the name of the Investor or its designee.






22



--------------------------------------------------------------------------------




(b)    The Investor shall have received form of legal opinion of the Company’s
counsel, in a form reasonably acceptable to the Investor to be delivered by the
Company’s counsel on the date of effectiveness of the Registration Statement.


(c)    The Company shall have delivered to the Investor a fully executed copy of
the Irrevocable Transfer Agent Instructions, in the form reasonably acceptable
to the Investor, which instructions shall have been previously delivered to and
acknowledged in writing by the Company’s transfer agent.


(d)    The Company shall have delivered to the Investor a certificate evidencing
the formation and good standing of the Company in its jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction of
formation as of a date within ten (10) days of the Closing Date.


(e)    The Company shall have delivered to the Investor a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.


(f)    The Company shall have delivered to the Investor a certificate, in the
form acceptable to the Investor, executed by the Secretary of the Company and
dated as of the Closing Date, as to (i) the resolutions consistent with Section
3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to the Investor, (ii) the Certificate of Incorporation of the Company
and (iii) the Bylaws of the Company, each as in effect at the Closing.


(g)    Each and every representation and warranty of the Company shall be true
and correct as of the date when made and as of the Closing Date as though
originally made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such specific
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Investor shall have received a certificate, duly executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Investor in
the form acceptable to the Investor.


(h)    The Company shall have delivered to the Investor a letter from the
Transfer Agent certifying the number of shares of Common Stock outstanding on
the Closing Date immediately prior to the Closing.


(i)    The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.






22



--------------------------------------------------------------------------------




(j)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.


(k)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.


(l)    Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.




(m)    The Investor shall have received a letter on the letterhead of the
Company, duly executed by the Chief Executive Officer of the Company, setting
forth the wire transfer instructions of the Company (the “Flow of Funds
Letter”).


(n)    From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, (ii) at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Investor, makes it impracticable or inadvisable to
purchase the Securities at the Closing.


(o)    The Company and its Subsidiary shall have delivered to the Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as the Investor or its counsel may reasonably
request.


8.
TERMINATION.



In the event that the Closing shall not have occurred within five (5) Trading
Days of the date hereof, then the Investor shall have the right to terminate its
obligations under this Agreement (without prejudice to the obligations of any
other Investor) at any time on or after the close of business on such date
without liability of the Investor to the Company; provided, however, the right
to terminate this Agreement under this Section 8 shall not be available to the
Investor if the failure of the transactions contemplated by this Agreement to
have been consummated by such date is the result of the Investor’s breach of
this Agreement. Nothing contained in this Section 8 shall be deemed to release
any party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the




22



--------------------------------------------------------------------------------




right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.






22



--------------------------------------------------------------------------------





9.
MISCELLANEOUS.



(a)    Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement, the Registration
Rights Agreement and the other Transaction Documents shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of Illinois, County of Cook, for the adjudication of any dispute hereunder
or under the other Transaction Documents or in connection herewith or therewith,
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.


(c)    Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.


(d)    Severability; Maximum Payment Amounts. If any provision of this Agreement
is prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent


31

--------------------------------------------------------------------------------




jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or its
Subsidiary (as the case may be), or payable to or received by the Investor,
under the Transaction Documents (including without limitation, any amounts that
would be characterized as “interest” under applicable law) exceed amounts
permitted under any applicable law. Accordingly, if any obligation to pay,
payment made to the Investor, or collection by the Investor pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Investor, the Company and its
Subsidiary and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Investor, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Investor under the
Transaction Documents. For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Investor under any of the Transaction Documents or related thereto are held
to be within the meaning of “interest” or another applicable term to otherwise
be violative of applicable law, such amounts shall be pro-rated over the period
of time to which they relate.


(e)    Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Investor, the Company, its Subsidiary, their
affiliates and Persons acting on their behalf, and this Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) waive, alter, modify or
amend in any other agreement entered into prior to or on the date hereof between
or among the Company and/or its Subsidiary and the Investor, or in any
instruments the Investor received from the Company and/or its Subsidiary prior
to or on the date hereof, and all such binding provisions contained all such
other agreements and instruments shall continue in full force and effect. Except
as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. Provisions of this Agreement may be amended only with the
written consent of the Company and the Investor. Any amendment of any provision
of this Agreement


32

--------------------------------------------------------------------------------




made in conformity with the provisions of this Section 9(e) shall be binding
upon the Investor and the Company. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party, and any
waiver of any provision of this Agreement made in conformity with the provisions
of this Section 9(e) shall be binding on the waiving party. The Company has not,
directly or indirectly, made any agreements with the Investor relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Investor has not made any commitment or promise or has any other obligation to
provide any financing to the Company, any Subsidiary or otherwise. As a material
inducement for the Investor to enter into this Agreement, the Company expressly
acknowledges and agrees that (i) no due diligence or other investigation or
inquiry conducted by the Investor, any of its advisors or any of its
representatives shall affect the Investor’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document, (ii) nothing contained in the Registration Statement shall
affect the Investor’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document and (iii) unless a
provision of this Agreement or any other Transaction Document is expressly
preceded by the phrase “except as disclosed in the SEC Documents,” nothing
contained in any of the SEC Documents shall affect the Investor’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document.


(f)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:


If to the Company:
Brickell Biotech, Inc.
5777 Central Avenue, Suite 102
Boulder, CO 80301
Telephone: 720.505.4755
E-mail: rbrown@brickellbio.com
Attention: Robert Brown, Chief Executive Officer
With a copy to (which shall not constitute notice or service of process):


Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020


33

--------------------------------------------------------------------------------




Telephone: 212.506.2275
E-mail: apinedo@mayerbrown.com
Attention: Anna Pinedo, Esq.


If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone: 312.822.9300
Facsimile: 312.822.9301
E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention: Josh Scheinfeld/Jonathan Cope
With a copy to (which shall not constitute notice or service of process):


K&L Gates, LLP
200 S. Biscayne Blvd., Ste. 3900
Miami, Florida 33131
Telephone: 305.539.3306
Facsimile: 305.358.7095
E-mail: clayton.parker@klgates.com
Attention: Clayton E. Parker, Esq.


or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any subsequent purchasers of any of the Warrants (but excluding any
purchasers the Securities, unless pursuant to a written assignment by the
Investor). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Series B Warrant) (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Series
B Warrant). The Investor may not assign any


34

--------------------------------------------------------------------------------




of its rights hereunder except to an affiliate of the Investor without the
consent of the Company, in which event such assignee shall be deemed to be the
Investor hereunder with respect to such assigned rights.


(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than the Indemnitees referred to in Section 9(k).


(i)    Survival. The representations, warranties, agreements and covenants shall
survive the Closing.


(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)
Indemnification.



(i)    In consideration of the Investor’s execution and delivery of this
Agreement and acquiring the Securities and in addition to all of the Company’s
other obligations under the Transaction Documents, the Company shall defend,
protect, indemnify and hold harmless the Investor and its stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives,
including, without limitation, those retained in connection with the
transactions contemplated by this Agreement, (the “Indemnitee Affiliates,” and
together with the Investor, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (ii) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents or (iii) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company or any Subsidiary) or which otherwise involves such Indemnitee
that arises out of or results from (A) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (B) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, (C) the status of the Investor or holder of the
Securities either as the Investor in the Company pursuant to the transactions
contemplated by the Transaction Documents or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief), or (D) with
respect to any registration statement of the


35

--------------------------------------------------------------------------------




Company providing for the sale or resale by the Investor of any Securities with
the SEC, (1) any untrue or alleged untrue statement of a material fact contained
in such registration statement, any prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or supplement thereto, in light of the circumstances
under which they were made) not misleading, except to the extent, but only to
the extent, that such untrue statements or omissions are based solely upon
information regarding the Investor furnished in writing to the Company by the
Investor expressly for use therein or (2) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or any state securities law,
or any rule or regulation thereunder in connection therewith . To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.


(ii)    Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(A) the Company has agreed in writing to pay such fees and expenses; (B) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee,


36

--------------------------------------------------------------------------------




consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liability or litigation, and such settlement shall
not include any admission as to fault on the part of the Indemnitee. Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action shall not relieve the Company of any liability
to the Indemnitee under this Section 9(k), except to the extent that the Company
is materially and adversely prejudiced in its ability to defend such action.


(iii)    The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within thirty (30) days after bills are received or Indemnified
Liabilities are incurred.


(iv)    The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law; provided that the indemnitee shall not be entitled to any double or
windfall recovery.


(l)    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.


(m)    Remedies. The Investor and in the event of assignment by Investor of its
rights and obligations hereunder, each holder of any Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy


37

--------------------------------------------------------------------------------




at law would inadequate relief to the Investor. The Company therefore agrees
that the Investor shall be entitled to specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security. The remedies provided in
this Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).


(n)    Withdrawal Right. Notwithstanding anything to the contrary contained in
(and without limiting any similar provisions of) the Transaction Documents,
whenever the Investor exercises a right, election, demand or option under a
Transaction Document and the Company or any Subsidiary does not timely perform
its related obligations within the periods therein provided, then the Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company or such Subsidiary (as the case may be), any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights; provided, however, that in the case of a rescission of an
exercise of the Series A Warrant or the Series B Warrant, no Investor shall be
required to return any Series A Warrant Shares or Series B Warrant Shares,
respectively, subject to any such rescinded exercise notice concurrently with
the return to the Investor of the aggregate exercise price paid to the Company
for such Series A Warrant Shares or Series B Warrant Shares, as applicable, and
the restoration of the Investor’s right to acquire such Series A Warrant Shares
or Series B Warrant Shares pursuant to such Series A Warrant or Series B Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right), respectively.


(o)    Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.




[signature pages follow]


38

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Investor and the Company have caused this Securities
Purchase Agreement to be duly executed effective as of the date first written
above.




THE COMPANY:
 
 
 
 
 
BRICKELL BIOTECH, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Brown
 
Name: Robert Brown
 
Title: CEO
 
 
 
 
 
 
 
 
 
 
 
INVESTOR:
 
 
 
 
 
LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan Cope
 
Name: Jonathan Cope
 
Title: President
 
 
 
 
 
 
 
 
 
 
 







39